Exhibit 10.6
PFSweb, Inc. 2009 Management Bonus Plan
     WHEREAS, PFSweb, Inc. (the “Company”) has adopted and authorized the
PFSweb, Inc. 2005 Employee Stock and Incentive Plan (the “Plan;” terms defined
in the Plan having the same meaning when used herein); and
     WHEREAS, the Plan provides for the issuance of Performance-Based Cash
Awards to be paid upon achievement of such performance goals as the Committee
establishes, from time to time, with regard to such Awards; and
     WHEREAS, the Committee has determined it is in the best interests of the
Company to adopt this 2008 Management Bonus Plan (the “Bonus Plan”) to set forth
the performance goals for the issuance of Performance-Based Cash Awards under
the Plan for fiscal year 2009;
     NOW, THEREFORE, the Committee hereby adopts, authorizes and approves the
following:
     I. Purpose and Terms of the Bonus Plan:
     A. The Bonus Plan has been established by the Committee pursuant to the
Plan to attract, motivate, retain, and reward the Company’s chief executive
officer and other executive officers, officers and senior management for
assisting the Company in achieving its operational goals through exceptional
performance.
     B. Under the terms of the Bonus Plan, Performance-Based Cash Awards, if
any, will be awarded to the Chief Executive Officer and other executive
officers, officers and senior management based on, and subject to, the
achievement of the following performance goal. The performance goal shall be for
the Company to exceed, on a quarterly basis, the corresponding projected
quarterly earnings before interest, taxes, depreciation and amortization
(EBITDA) contained in the Company’s annual budget (or, in case of a budgeted
operating loss, to reduce the operating loss below the budgeted operating loss).
     C. As used herein, the following terms have the following meaning.
          “Excess EBITDA” means, for any quarter, the amount by which the EBITDA
for such quarter exceeded the budgeted EBITDA for such quarter.
          “Cumulative Recapture Pool” means, as of any date, (i) $50,000 for
each completed Eligible Quarter prior to such date, minus (ii) the aggregate
amount of awards issued under this Bonus Plan as of such date.
          “Eligible Quarter” means a fiscal quarter in which the EBITDA for such
quarter was not less than eighty percent (80%) of the budgeted EBITDA for such
quarter.
     D. Subject to the limitation set forth in II.A. below, the maximum
aggregate amount to be awarded for any quarter shall be equal to the sum of the
following: (i) the amount of Excess

 



--------------------------------------------------------------------------------



 



EBITDA up to $50,000, plus (ii) if the Excess EBITDA exceeds $50,000, the amount
of such excess, up to the Cumulative Recapture Pool, plus (iii) if the amount of
Excess EBITDA exceeds the amounts determined under the preceding clauses (i) and
(ii), an amount equal to ten percent (10%) of such excess.
     II. Determination of Performance-Based Cash Awards:
     A. The cumulative total bonus amount (the “Bonus Pool Amount”) under
clauses (i) and (ii) of Section I.D. above for fiscal year 2009 shall be
$200,000.
     B. Following the end of each quarter, the Committee shall grant
Performance-Based Cash Awards in an aggregate amount to be determined by it, but
not to exceed the amount set forth in I.A. above, and shall allocate and award
such Performance-Based Cash Awards to the Chief Executive Officer and other
executive officers, officers and senior management based on the Committee’s
determination of the relative contribution of each such person. The Committee
shall have sole discretion in determining the individuals to whom
Performance-Based Cash Awards are to be granted and the amounts thereof. The
Chief Executive Officer shall not be present for the Committee’s deliberations
concerning any Performance-Based Cash Award to be awarded to him, but he shall
be present and shall advise the Committee regarding the Performance-Based Cash
Awards to be awarded to the other executive officers, officers and senior
management.
     C. Performance-Based Cash Awards shall be paid as soon as practicable
following the Committee’s determination and designation thereof. Each recipient
of a Performance-Based Cash Award shall be responsible for the payment of all
federal and state income taxes arising upon his or her receipt thereof.
     C. The Committee reserve the right to modify this Bonus Plan and
performance goal at any time, and the adoption of this Bonus Plan does not limit
the ability of the Committee to award other Awards under the Plan nor does it
restrict the ability of the Company to pay or provide for the payment of any
compensation to any person.
     IN WITNESS WHEREOF, the undersigned, being all the members of the
Committee, have adopted and authorized the foregoing as of the 20th day of
April, 2009.

                       James Reilly                         Timothy Murray     
     

2